IN THE SUPREME COURT OF THE STATE OF DELAWARE

GERTI MUHO,                             §
                                        §
      Plaintiff Below,                  §   No. 386, 2015D
      Appellant,                        §
                                        §   Court Below: Superior Court
      v.                                §   of the State of Delaware
                                        §
WILMINGTON TRUST,                       §   C.A. No. N14C-08-170
NATIONAL ASSOCIATION,                   §
                                        §
      Defendant Below,                  §
      Appellee.                         §

                          Submitted: January 8, 2016
                          Decided:   March 9, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 9th day of March 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the Superior Court’s July 1, 2015

order dismissing the complaint with prejudice should be affirmed for the reasons

stated in its June 30, 2015 bench ruling.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice